In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon determination pursuant to S.Ct.Prac.R. X(5),
IT IS ORDERED by the court that respondents’ motion to dismiss be, and hereby is, denied.
IT IS FURTHER ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted.
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file its brief within 10 days after the filing of evidence; respondents shall file their brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 5 days after the filing of respondents’ brief. •
F.E. Sweeney and Pfeifer, JJ., dissent.
Resnick, J., not participating.